COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-070-CV

  
IN RE JAMES SCOTT HOOPER, JR.                                             RELATOR

  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus, motion for 
emergency temporary relief, second motion for temporary relief, and motion for 
oral argument and is of the opinion that relief should be denied. Accordingly, 
relator's petition for writ of mandamus and all motions are denied.
 

   
                                                                  PER 
CURIAM

  
PANEL A:   LIVINGSTON, 
DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: March 11, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.